SCHEDULE A to the AMENDED AND RESTATED OPERATING EXPENSES LIMITATION AGREEMENT (as amended on June 20, 2014 to amend Kellner Event Fund expense limitations) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Kellner Merger Fund Class A 1.75% Institutional Class 1.50% Kellner Event Fund Class A 1.99% Institutional Class 1.74% ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA KELLNER MANAGEMENT, L.P. By:/s/ Douglas G. Hess By:/s/ Glen M. Friedman Name:Douglas G. Hess Name:Glen M. Friedman Title:President Title:Chief Financial Officer
